Citation Nr: 1400926	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot bunion deformity.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot bunion deformity. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).     

The Board has not only reviewed the Veteran's physical claims file but also the file on the electronic "Virtual VA" and the "VBMS" system to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal on the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for left and right foot bunion deformities. 

2.  In July 2006, the RO denied service connection for a left knee disorder on the basis that a left knee disorder was not clinically diagnosed and there was no evidence that any such disability was related to active service.  

3.  Evidence received since July 2006 is not new and material.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a left foot bunion deformity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

1.  The criteria for withdrawal of the appeal for a right foot bunion deformity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The July 2006 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service Connection for Left and Right Bunions

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a February 2011written statement, the Veteran indicated that he wished to withdraw his appeal as to the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for left and right foot bunion deformities.  Therefore, there remain no allegations or errors of fact or law for appellate consideration as to these issues and the appeals are dismissed.

New and Material Evidence to Reopen Claim for Left Knee

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disorder was originally denied in July 2006 on the basis that a left knee disorder had not been clinically diagnosed and there was no evidence that any such disability was related to active service.  March 2009 correspondence purported to be a notice of disagreement (NOD) with the July 2006 rating decision; however, it was received outside the one-year appeal period.  

As the Veteran did not appeal or submit new and material evidence within one year of the July 2006 rating decision, it became final.  Thereafter, the RO interpreted the March 2009 statement as an application to reopen and denied the claim in September 2009.  He appealed.  

The evidence of record at the time of the July 2006 rating decision included the service treatment records (STRs), which were silent for any complaints or treatment related to the left knee and VA outpatient treatment records showing that the Veteran received treatment for several disorders but had never been treated for a left knee symptomatology.  

Evidence received since the July 2006 rating decision includes additional VA treatment records that show on a few occasions, the Veteran has complained of knee pain related to his right and left foot bunions and related surgeries.  These records include a November 2008 treatment note showing that X-rays of the knees and feet were abnormal; however, a subsequent November 2009 VA treatment record shows that an X-ray of the left knee did not reveal any obvious degenerative arthritis.  

A January 2010 VA treatment record shows that the Veteran was afforded a magnetic resonance imaging scan (MRI) of his left knee which was noted to show possible early degenerative changes in the posterior hor of the medial meniscus, but no other abnormalities that would account for his complaints of pain.  He was diagnosed with left knee pain with altered gait, secondary to arthrodesis of the left great toe.  Also received since the July 2006 rating decision is a February 2010 letter from his private treatment provider detailing his treatment history for his left and right foot bunions, in this letter it is noted that his treatment changed the way he walked slightly.  This letter does not provide any indication that he has ever been clinically diagnosed with a left knee disorder.  

The Board finds that none of the newly-received evidence is material.  VA treatment records show only that the Veteran has sought treatment for knee pain but no underlying pathology has been identified.  Further, the February 2010 letter from the private physician does not indicate that the Veteran has any kind of left knee disorder.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disorder.  The new evidence does not materially show that he has a left knee disorder or that any such disorder is related to active service.  Therefore, the Board concludes, that he has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009.  This letter informed him of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA assigns disability ratings and effective dates.  This letter also provided him with notice in compliance with Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board notes that the RO has obtained the Veteran's service treatment records and postservice VA outpatient treatment records.  There is no duty to provide a VA examination or obtain a medical opinion unless a previously denied claim is reopened via the submission of new and material evidence.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot bunion deformity is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot bunion deformity is dismissed.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left knee disorder.  The appeal is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


